     Case 4:20-cv-00551-P Document 1 Filed 05/29/20                Page 1 of 3 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

JACOB W. OWENS,                                 §
                                                §
       Plaintiff,                               §                CIVIL ACTION NO.
                                                §
                                                                      4:20-cv-551
v.                                              §
                                                §
COOK CHILDREN’S MEDICAL                         §
CENTER,                                         §
                                                §
       Defendant.                               §

                                   NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Cook Children’s Medical

Center (“Defendant”) hereby gives notice and removes to this Court the state court lawsuit

described below, and as grounds for removal state as follows:

       1.      On March 27, 2020, Plaintiff Jacob W. Owens (“Plaintiff”) filed his Original

Petition (“Petition”) in the 141st Judicial District Court, Tarrant County, Texas. The citation and

Petition were served on Defendant on May 4, 2020. A true and copy of Plaintiff’s Petition is

attached as Exhibit A-2. Among other things, Plaintiff brings claims for disability discrimination

in employment in violation of the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101

et. seq. (“ADA”) and violation of the Consolidated Omnibus Budget Reconciliation Act of 1985,

as amended, 29 U.S.C. §§ 1161(a) et seq. (“COBRA”). (Ex. A-2, pp. 10, 12). Plaintiff seeks,

among other things, recovery for lost wages, front pay, past and future pain and suffering, past

and future mental anguish, pre- and post-judgment interest, reasonable attorneys’ fees, costs of

court, and exemplary damages. (Ex. A-2, pp. 12-13).



NOTICE OF REMOVAL - PAGE 1                                                              3134070_1.DOC
     Case 4:20-cv-00551-P Document 1 Filed 05/29/20                  Page 2 of 3 PageID 2



       2.      Venue is proper in this district and division under 28 U.S.C. § 1441(a) because

the state court where the lawsuit has been pending is in this district and division.

       3.      Defendant invokes the jurisdiction of the Fort Worth Division of the United States

District Court for the Northern District of Texas. The District Courts of the United States have

original jurisdiction over this action pursuant to 28 U.S.C. § 1331 because Plaintiff’s claims arise

under federal law. Specifically, among other things, Plaintiff brings claims for violation of the

Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et. seq. and the Consolidated

Omnibus Budget Reconciliation Act of 1985, as amended, 29 U.S.C. §§ 1161(a) et seq.

(“COBRA”). (Ex. A-2, pp. 10, 12). Because Plaintiff’s claims arise under federal law, removal

is proper to the district and division embracing the place where the action is pending. 28 U.S.C.

§ 1441(a). Consequently, this case is removable without regard to the citizenship or residence of

the parties. 28 U.S.C. § 1441(b).

       4.      A true and correct copy of all process, pleadings, and the orders served upon

Defendant in the state court action are being filed with this notice, as required by 28 U.S.C. §

1446(a). (See Exhibit A).

       5.      In accordance with Local Rule 81.1(4)(A), attached hereto as Exhibit A is an

index of all documents required to be attached to this notice; Exhibit A-1 is the docket sheet in

the state court action. Exhibits A-2 through A-4 contain all documents filed in the state court

individually marked and in chronological order.

       6.      As indicated in the attached Certificate of Service below, Defendant is giving the

adverse party written notice of the filing of this Notice of Removal, as required by 28 U.S.C. §

1446(d).

       7.      Defendant is filing a copy of this Notice of Removal this date with the Clerk of

the 141st Judicial District Court, Tarrant County, Texas, as required by 28 U.S.C. § 1446(d).

NOTICE OF REMOVAL - PAGE 2                                                              3134070_1.DOC
     Case 4:20-cv-00551-P Document 1 Filed 05/29/20                  Page 3 of 3 PageID 3



        WHEREFORE, Defendant requests that the above-entitled action be removed in its

entirety from the 141st Judicial District Court, Tarrant County, Texas, to this Court. Defendant

requests any other relief to which it is justly entitled.

                                                Respectfully submitted,

                                                        /s/ Russell D. Cawyer
                                                Russell D. Cawyer
                                                State Bar No. 00793482
                                                Hannah Penley Parks
                                                State Bar No. 24090323
                                                KELLY HART & HALLMAN LLP
                                                201 Main Street, Suite 2500
                                                Fort Worth, Texas 76102
                                                Telephone: (817) 332-2500
                                                Facsimile: (817) 335-2820
                                                russell.cawyer@kellyhart.com
                                                hannah.parks@kellyhart.com

                                                ATTORNEYS FOR DEFENDANT
                                                COOK CHILDREN’S MEDICAL CENTER




                                  CERTIFICATE OF SERVICE

        On May 29, 2020, I electronically submitted the foregoing document with the clerk of
court for the U.S. District Court, Northern District of Texas, using the electronic case filing
system of the court. I hereby certify that I have served all counsel and/or pro se parties of record
electronically or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).


                                                       /s/ Russell D. Cawyer
                                                Russell D. Cawyer




NOTICE OF REMOVAL - PAGE 3                                                              3134070_1.DOC
